Citation Nr: 0325297	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids for the period from June 19, 1996 through March 
29, 1998.

2.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids, effective March 30, 1998.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Regional Office (RO) that, in pertinent part, granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation for this disability, effective June 19, 1996.  The 
veteran disagreed with the assigned rating.  Based on the 
receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination in September 
1998, the RO, in a rating action dated in May 1999, increased 
the evaluation for hemorrhoids to 10 percent, effective March 
30, 1998.  The veteran has continued to disagree with the 
assigned rating.  In this case, the veteran is disputing the 
evaluations assigned for his service-connected hemorrhoids 
since the inception of the award.  Accordingly, the 
principles set out in Fenderson v. West, 12 Vet. App. 119 
(1999) are applicable, and the Board will address the claim 
for an increased rating for hemorrhoids since the effective 
date of the award.  Thus, the issues pertaining to such 
claims have been recharacterized as set out on the preceding 
page.  

This case was previously before the Board in January 2001 and 
again in May 2003, and was remanded in each instance for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

The Board points out that in January 2001, it denied the 
veteran's claim for an earlier effective date for an award of 
service connection for hemorrhoids, and remanded the claim 
for service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder.  
Based, in part, on the findings of a VA psychiatric 
examination in February 2002, the RO, in a rating decision 
dated in August 2002, noted that the veteran's records 
contained sufficient evidence of a stressor, and granted 
service connection for depression.  The veteran was advised 
that this determination represented a full grant of benefits 
sought on appeal.  Accordingly, this decision will be limited 
to the issues noted on the cover page. 





FINDINGS OF FACT

1.  Prior to March 30, 1998, the veteran's hemorrhoids were 
not more then mild or moderate.

2.  VA outpatient treatment records show that on March 30, 
1998, the veteran's hemorrhoids were reported to be 
thrombotic.  

3.  There is no clinical evidence of persistent bleeding or 
anemia due to hemorrhoids.  


CONCLUSIONS OF LAW

1.  An initial compensable evaluation for hemorrhoids for the 
period from June 19, 1996 through March 29, 1998 is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2002).

2.  A rating in excess of 10 percent for hemorrhoids, 
effective March 30, 1998 is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letters 
dated in March and May 2003, the Board apprised the veteran 
of the pertinent provisions of the VCAA and of that evidence 
he needed to submit and the development the VA would 
undertake.  In addition, in the supplemental statement of the 
case issued in May 2003, the veteran was furnished the 
provisions of 38 C.F.R. § 3.159.  There is no indication that 
any of these letters was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Indeed, in response to the 
Board's March 2003 letter, the veteran stated that he had no 
more evidence concerning his appeal.  Moreover, the veteran 
did not respond to the May 2003 letter that asked him to 
provide any pertinent information.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background 

The veteran submitted a claim for service connection for 
various disabilities, not including hemorrhoids, on June 19, 
1996.

By rating decision dated in November 1996, the RO granted 
service connection for hemorrhoids based on the service 
medical records that revealed a diagnosis of hemorrhoids in 
1968.  It was indicated that he was treated with 
suppositories and sitz baths.  A noncompensable rating was 
assigned, effective June 19, 1996, and this was apparently 
based on the fact that the separation examination showed no 
signs of hemorrhoids and there was no indication of any 
treatment for hemorrhoids following the veteran's discharge 
from service.

Private medical records received in 1997 disclose that the 
veteran underwent an intramural rectal fistulectomy and 
hemorrhoidectomy, internal and external, in October 1980.

VA outpatient treatment records disclose that the veteran was 
seen on March 30, 1998 for thrombotic hemorrhoids with 
bleeding.  

In September 1998, a VA physician related that he had 
contacted a physician with the Texas Department of 
Corrections (TDC) to arrange for an examination while the 
veteran was incarcerated.  The TDC physician indicated that 
the veteran would not cooperate, and refused to have a rectal 
examination.

VA outpatient treatment records reveal that when the veteran 
was seen in December 2001, he reported a history of 
hemorrhoids.  He described soreness, bleeding and 
constipation.  The pertinent assessment was hemorrhoids.  
Psyllium was recommended, and the veteran was advised to 
avoid constipating foods.

The veteran was afforded an examination by the VA in February 
2002 for hemorrhoids.  He described discomfort in the rectal 
area and stated that he had some blood spotting almost every 
day.  He reported that he had difficulty sitting, standing or 
walking for long periods of time due to the rectal 
discomfort.  It was noted that the veteran applied a 
Hydrocortisone cream to the rectal area twice a day.  An 
examination of the rectum and perirectal area revealed some 
rectal skin tags.  There was a well-healed scar in the 
superior portion of the rectum.  No hemorrhoids could be seen 
in the rectal area.  There were no fissures, and no bleeding 
was observed.  A digital rectal examination revealed normal 
sphincter tone.  No internal hemorrhoids were palpated.  
Stool guaiac was negative, and there was no unusual 
discomfort during the rectal examination.  It was reported 
that a complete blood count at a VA facility in December 2001 
showed that hemoglobin was 15.9 and hematocrit was 45.1.  
Both values were noted to be within normal limits.  The 
impression was history of hemorrhoidectomy and excision of 
fistula in ano.  The examiner noted that the veteran had 
continuous subjective complaints with daily perirectal pain 
and a claim of spotting of blood.  He added that the 
examination did not reveal any hemorrhoidal tissue, fissures 
or blood.  Finally, he stated that the recent complete blood 
count did not show anemia.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hemorrhoids, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  See Fenderson, 12 Vet. App. 119.

A 20 percent evaluation may be assigned for hemorrhoids, 
external or internal, with persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent evaluation 
may be assigned for hemorrhoids which are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  When mild or moderate, a 
noncompensable evaluation will be assigned.  Diagnostic Code 
7336.

The issues in this case are whether a compensable rating for 
hemorrhoids is warranted for the period from June 19, 1996 
through March 29, 1998; and whether a rating in excess of 10 
percent is warranted effective March 30, 1998.

The veteran's initial application for service connection was 
received on June 19, 1996, but it made no mention of 
hemorrhoids.  As noted above, service connection for 
hemorrhoids was granted based on the evidence contained in 
the service medical records.  The award of service connection 
was effective June 19, 1996.  The Board has previously denied 
the veteran's claim for an earlier effective date for the 
award of service connection for hemorrhoids.  The Board 
acknowledges that the veteran underwent surgery for 
hemorrhoids in October 1980, however, this cannot serve as a 
basis for a higher rating beginning in 1996.  In this case, 
the absence of any treatment for hemorrhoids during the 
relevant time period compels the Board to conclude that the 
evidence fails to establish that the veteran's hemorrhoids 
were more than mild or moderate prior to March 30, 1998.  
There is no clinical evidence to show that the hemorrhoids 
were thrombotic prior to March 30, 1998, when he sought 
treatment for the condition.  Accordingly, the Board 
concludes that the weight of the evidence is against the 
claim for a compensable rating for the period from June 19, 
1996, through March 29, 1998.

A 10 percent rating was assigned effective March 30, 1998, 
based on the fact that the veteran sought treatment on that 
date for large, thrombotic hemorrhoids.  In order to assign a 
higher rating, the record must demonstrate that there is 
persistent bleeding and anemia.  Simply stated, there is no 
evidence of record to support such a finding.  It is 
significant to point out that the February 2002 VA 
examination noted that blood tests six weeks earlier were 
within normal limits, and that there is no clinical evidence 
of anemia.  Moreover, that examination failed to reveal the 
presence of any hemorrhoids.  It must also be noted that 
there were no fissures and no bleeding was present.  The 
veteran has not indicated that he has received any recent 
treatment for hemorrhoids.  Under these circumstances, the 
Board concludes that the medical findings on examination are 
of greater probative value than the veteran's statements 
regarding the severity of his disability.  Thus, the Board 
finds that the weight of the evidence is against the claim 
for a rating in excess of 10 percent for hemorrhoids.  


ORDER

An initial compensable evaluation for hemorrhoids for the 
period from June 19, 1996 through March 29, 1998 is denied.

A rating in excess of 10 percent, effective March 30, 1998 is 
denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

